SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1121
CAF 12-01896
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF SHANE D. O’BRIEN,
PETITIONER-APPELLANT,

                     V                                            ORDER

THOMAS DIXON, RESPONDENT-RESPONDENT.


SHANE D. O’BRIEN, PETITIONER-APPELLANT PRO SE.


     Appeal from an order of the Family Court, Wyoming County (Michael
F. Griffith, J.), entered September 20, 2012 in a proceeding pursuant
to Family Court Act article 4. The order denied petitioner’s written
objections to an order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 8, 2013                      Frances E. Cafarell
                                                 Clerk of the Court